Case 2:20-cv-07599-ODW-JC Document 21 Filed 12/08/20 Page 1 of 2 Page ID #:100




 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8
 9                     United States District Court
10                     Central District of California
11
     ORLANDO GARCIA,                        Case № 2:20-CV-07599-ODW (JCx)
12
13             Plaintiff,                   ORDER OF DISMISSAL WITH
14                                          PREJUDICE
               v.
15
16   JAYSON RUSSI; and DOES 1-10,
17
     inclusive,

18             Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-07599-ODW-JC Document 21 Filed 12/08/20 Page 2 of 2 Page ID #:101




 1         The Court, having considered the parties’ Joint Stipulation for Dismissal
 2   Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby
 3   dismisses with prejudice Plaintiff’s Complaint in the above-entitled action. Each
 4   party shall bear its own costs and attorneys’ fees. The Court VACATES all dates and
 5   deadlines. The Clerk of the Court shall close the case.
 6
 7
           IT IS SO ORDERED.
 8
 9
           December 8, 2020
10
11
                                  ____________________________________
12                                         OTIS D. WRIGHT, II
13                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
